Citation Nr: 0801210	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-28 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to a rating in excess of 20 percent for service-
connected seizure disorder with head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge in October 2007, and before a Decision Review Officer 
sitting at the RO in January 2007.  Transcripts of these 
hearings are associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected seizures with head trauma are 
assigned a 20 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 8910 (2007).  The veteran contends 
that his symptomology is worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.  The Board determines that a remand is required for 
further development of the record.

Under Diagnostic Code 8910, both the frequency and type of 
seizure a veteran experiences are considered in determining 
the appropriate rating evaluation.  A 20 percent rating is 
assigned when there has been at least one major seizure in 
the last two years or at least 2 minor seizures in the last 6 
months.  Assignment of a 40 percent rating is warranted when 
there is at least one major seizure in the last 6 months or 2 
in the last year; or averaging at least 5 to 8 minor seizures 
weekly.  Assignment of a 60 percent rating is warranted when 
there is an average of at least one major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  An 
80 percent evaluation is warranted when there is an average 
of at least one major seizure in 3 months over the last year; 
or more than 10 minor seizures weekly.  A 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910. 

The Board observes that, at his October 2007 hearing, the 
veteran testified that he had experienced a grand mal seizure 
in June 2007.  This report is relevant and indicates a belief 
by the veteran that his seizure disorder has worsened since 
the most recent March 2007 VA examination.  Additionally, the 
Board observes that there is possibly information missing 
because the October 2007 hearing transcript reflects that the 
veteran's seizure disorder was to be evaluated or treated in 
December 2007.  See Board hearing transcript, pp. 11-12.  The 
veteran apparently indicated he would submit any relevant 
records from such treatment; however, no records have been 
received by VA.  The Board notes that all medical evidence of 
record is from the VA medical centers in Athens and 
Chillicothe, Ohio.  Thus, all contemporaneous VA medical 
records should be requested and associated with the claims 
file.  Additionally, the veteran should be asked to provide 
the location of any private treatment records relevant to his 
seizure disorder since October 2007. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to identify 
all treatment he has received, relating 
to his service connected seizure 
disorder, since his October 2007 
hearing, and be requested to submit a 
VA Form 21-4142, Authorization and 
Consent to Release Information to VA, 
for any private treatment records that 
may be relevant.

2.	The veteran's VA treatment records, 
relating to his service connected 
seizure disorder, from the Athens and 
Chillicothe VA medical centers and 
dated from January 2007 onward should 
be associated with the claims file.

3.	The veteran should be afforded a VA 
neurological examination to determine 
the current nature and extent of his 
service connected seizure disorder.  
The claims file should be made 
available to the examiner and the 
examination report should reflect that 
the claims file was reviewed.  The 
examiner should indicate what, if any, 
seizures the veteran experiences, 
identifying the seizures as major or 
minor, and indicate the frequency of 
the identified seizures, as well as 
indicating the most recent occurrence 
of any major seizure.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the May 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
  


